DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 03/22/2021.
The Amendments to Claims 1-16, filed 03/22/2021, are acknowledged and accepted.
Newly submitted Claim 20, filed 03/22/2021, are acknowledged and accepted.
Claim 6 has been amended to overcome the 112 rejections. The 112 rejection has been withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-4, 6-7, 9, 13-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (2011/0202017) in view of Kawaguchi et al. (JP 2007-123589), hereinafter Kawaguchi.
Regarding claims 1 and 18-19, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045) comprising: circuitry (23, camera adapter combination including 25, camera adapter and 27 camera) configured to acquire a coaxial illumination image obtained from coaxial illumination (41A and 41B, coaxial light sources) on an operation target (observation object) (paragraphs 0048 and 0052-0054), and acquire an oblique illumination image obtained by from oblique illumination (50, oblique light source) on the on an operation target (observation object) (paragraphs 0048 and 0055); and generate an operative field image of the on an operation target (observation object)  (paragraph 0048 discloses using the camera adapter converts the parallel bundle of rays into a convergent bundle of rays and the object is imaged on the electronic sensor), or detect a specific region on the basis of at least either one of the coaxial illumination image or the oblique illumination image.
Although, Reimer discloses images obtained through the coaxial light source and the oblique light source. Reimer does not specifically disclose coaxial illumination images and oblique illumination images.
Reimer fails to disclose generate an operative field image of the operation target by combining the coaxial illumination image and the oblique illumination image, or detect a specific region based on at least either one of the coaxial illumination image or the oblique illumination image.
Kawaguchi discloses generate an operative field image of the operation target by combining the coaxial illumination image and the oblique illumination image, or detect a specific region based on at least either one of the coaxial illumination image or the oblique illumination image (problem to be solved discloses wherein the light wavelength of a light source for coaxial lighting and oblique lighting is considered so as to obtain the image of an object with a high contrast).

Regarding claim 2, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein coaxial illumination light (41A and 41B, coaxial light sources) of the coaxial illumination and oblique illumination light (50, oblique light source) of the oblique illumination have mutually different wavelengths (paragraph 0015 discloses that the light source can, in particular, emit visible light and can be embodied as a primary light source, i.e. a luminous light source such as an incandescent lamp or a luminescence emitter, or as a secondary light source, i.e. a non-luminous light source such as the outlet end of an optical waveguide; therefore they are different light sources; primary is visible light and paragraph 0053 discloses the coaxial light sources 41A and 41B can be primary light sources and paragraph 0054 discloses the oblique light source 50 can be secondary light source) and the circuitry is configured to control the coaxial illumination (41A and 41B, coaxial light sources) and the oblique illumination (50, oblique light source) to be simultaneously performed (paragraph 0048).
Regarding claim 3, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), further comprising a beam splitter that optically separates the coaxial illumination light (41A and 41B, coaxial light sources) and the oblique illumination light (50, oblique light source) (figure 2 shows the light sources are separated).
Regarding claim 4, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the circuitry (23, camera adapter combination including 25, camera adapter and 27 camera) is configured to acquire the coaxial illumination image and the oblique illumination image from data obtained by receiving the coaxial illumination light (41A and 41B, coaxial light sources) and the oblique illumination light (50, oblique light source) (paragraph 0048).

Reimer fails to disclose wherein the circuitry is configured to generate the operative field image by combining the coaxial illumination image and the oblique illumination image using a mixing ratio.
Kawaguchi wherein the circuitry is configured to generate the operative field image by combining the coaxial illumination image and the oblique illumination image using a mixing ratio (problem to be solved discloses wherein the light wavelength of a light source for coaxial lighting and oblique lighting is considered so as to obtain the image of an object with a high contrast).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Kawaguchi for the purpose of imaging an object at different angles.
Regarding claim 7, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to determine the mixing ratio for each region.
Kawaguchi discloses wherein the circuitry is configured to determine the mixing ratio for each region (problem to be solved and paragraph 0015).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Kawaguchi for the purpose of imaging an object at different angles.
Regarding claim 9, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to determine the mixing ratio based on at least either one of a use application of the operative field image or a process of an operation of the operation target.

Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Kawaguchi for the purpose of imaging an object at different angles.
Regarding claim 13, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the circuitry is configured to detect a region of a specific portion of the operation target as the specific region (paragraphs 0045 and 0049).
Regarding claim 14, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the operation target is an eye and the circuitry is configured to compare the coaxial illumination image and the oblique illumination image, and detect a pupil region of the eye (paragraphs 0052 and 0057).
Regarding claim 17, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the circuitry is configured to generate guide information for aiding an operation, based on a detection of the region of the specific portion of the operation target (paragraphs 0045, 0049, 0052, and 0057).

Claims 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (2011/0202017) in view of Kawaguchi et al. (JP 2007-123589), hereinafter Kawaguchi as applied to claim 1 above, and further in view of Masahito (JP 2013-0160664).
Regarding claim 5, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.

Masahito discloses further comprising a control unit configured to control the coaxial illumination and the oblique illumination to be alternately performed, wherein the image acquisition unit acquires the coaxial illumination image and the oblique illumination image in a time-shared manner (paragraphs 0004, 0021, and 0024).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Reimer with the images of Masahito for calculating and acquiring the images to determine the presence or absence of a defect.
Regarding claim 10, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to generate the operative field image after performing enhancement processing on at least either one of the coaxial illumination image or the oblique illumination image.
Masahito discloses wherein the circuitry is configured to generate the operative field image after performing enhancement processing on at least either one of the coaxial illumination image or the oblique illumination image (paragraphs 0041-0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Reimer with the field image of Masahito for the purpose of detecting and removing a defect in the image.
Regarding claim 11, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.

Masahito discloses wherein circuitry is configured to determine whether to perform the enhancement processing, based on at least either one of a use application of the operative field image or a process of an operation of the operation target, for each of the coaxial illumination image and the oblique illumination image (paragraphs 0041-0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Reimer with the field image of Masahito for the purpose of detecting and removing a defect in the image.

Allowable Subject Matter
Claims 8, 12, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 8 and 12, wherein the claimed invention comprises, in claim 8, wherein the circuitry is configured to detect a region of an operative tool or a region of a specific portion of the operation target based on at least either one of the coaxial illumination image or the oblique illumination image, and determine the mixing ratio for each region based on the detection; in claims 12 and 20, wherein the circuitry is configured to detect a specular reflection region based on the coaxial illumination image and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872